Citation Nr: 1102864	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-48 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Evaluation of residuals of fracture, left leg, shortening of the 
lower extremity, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to October 
1966.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Columbia, South Carolina, Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge 
in October 2010. A transcript of the hearing has been associated 
with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has appealed the denial of an evaluation higher 
than 50 percent disabling for his residuals of fracture, left 
leg, shortening of the lower extremity disability.  The appellant 
was afforded VA examinations in August 2007 and September 2009.  
However, at his October 2010 hearing, he related that his 
symptoms have worsened since his last compensation and pension 
examination.  He discussed his limitation of motion, and stated 
that things that he was able to do with his left leg during the 
last examination he cannot do anymore.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion if 
it is necessary to decide the claim.  The appellant asserts that 
his disability has worsened and that the evidence of record does 
not accurately reflect his current disability.  To ensure that VA 
has met its duty to assist the claimant in developing the facts 
pertinent to the claims and to ensure full compliance with due 
process requirements, a remand is necessary.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA compensation 
and pension examination to determine the 
severity of his residuals of fracture, left 
leg, shortening of the lower extremity 
disability.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Range of motion testing (in degrees) 
must be conducted.  Any limitations due to 
pain, weakness, fatigability, or 
incoordination including after repetitive 
movement must be noted in the examination 
report, if applicable.  The examiner should 
clearly indicate if there is impairment of 
the hip and ankle in addition to the knee.  A 
complete rationale should be provided for any 
opinion(s) expressed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

